 



Exhibit 10.1
(PEOPLESUPPORT LOGO) [v38711a3871100.gif]
Galleon Special Opportunities Master Fund, SPC LTD – Galleon Crossover
Segregated Portfolio Company
Galleon Technology Offshore, LTD
c/o Galleon Group
590 Madison Avenue, 34th Floor
New York, NY 10022
February 29, 2008
Re: Agreement to Place Nominee on PSPT Board
Ladies and Gentlemen:
     This will confirm the results of the recent discussions between
PeopleSupport, Inc. (“PSPT”), on the one hand, and Galleon Special Opportunities
Master Fund, SPC LTD – Galleon Crossover Segregated Portfolio Company and
Galleon Technology Offshore, LTD (together, “Galleon” or “you”), on the other
hand, with respect to the potential addition of Galleon nominees to the Board of
Directors of PSPT and certain other matters. PSPT shall as promptly as
practicable, and in any event no later than March 5, 2008, take all action
necessary to (i) increase the number of directors constituting its Board of
Directors (the “Board”) from seven to eight and (ii) elect Mr. Krish Panu (the
“Galleon Designee”), to fill the vacancy created by such increase, which seat
shall be in the class of directors that will stand for election at PSPT’s 2009
annual meeting of shareholders. PSPT’s Board of Directors will take such action
as the first item of business at its next regularly scheduled meeting to be held
on March 5, 2008 and Mr. Panu will be entitled to take his seat on the Board at
that meeting. Should Mr. Panu or any successor thereof resign from the Board or
decide not to seek appointment or election to the Board, Galleon shall be
entitled to designate a replacement for Mr. Panu or such successor as a member
of the Board, which replacement shall be reasonably acceptable to PSPT’s
Nominating and Corporate Governance Committee, and PSPT shall take all necessary
action to implement the foregoing as promptly as practicable. Any such
designated replacement who becomes a Board member as a successor of Mr. Panu
under the terms of this paragraph shall be deemed to be a Galleon Designee for
all purposes under this Agreement. At each annual meeting of shareholders at
which the term of the Galleon Designee expires, PSPT shall nominate the Galleon
Designee as director and shall include the Galleon Designee on the Board’s
proposed slate of nominees for election.
     With this resolution of our discussions, Galleon has agreed that, until the
latest of (i) such time as Mr. Panu, or another Galleon Designee ceases to
occupy a seat on the Board and (ii) December 31, 2008, neither you nor your
affiliates will seek to nominate

 



--------------------------------------------------------------------------------



 



any persons for election (other than re-election of the Galleon Designee or
election of a replacement for the Galleon Designee then in office) as directors
at any PSPT Annual or Special Meeting. Galleon and its affiliates agree to vote
all shares of PSPT common stock beneficially owned by them and entitled to vote
for the election of directors at the 2008 Annual Meeting for the election of the
nominees approved by PSPT’s Nominating and Corporate Governance Committee. We
have also agreed that an appropriate press release will be issued by PSPT,
subject to Galleon’s reasonable advance approval, and that such release will be
filed as an exhibit to PSPT’s Form 8-K filing reporting the increase in the size
of the Board and election of Mr. Panu. Such press release shall be issued no
later than the first business day following the date hereof. In addition, we
have agreed that, at all times until the latest of (i) such time as a Galleon
Designee ceases to occupy a seat on the Board and (ii) December 31, 2008,
(i) Galleon and its affiliates will refrain from initiating or participating in
any proxy contest or supporting any shareholder proposal at any Annual or
Special Meeting and (ii) we will each refrain from making disparaging remarks
publicly or in public filings about the other parties hereto (or their
management).
     Either Galleon or PSPT can terminate this agreement at any time after
December 31, 2008, effective upon notice to the other parties hereto, provided
that PSPT may not terminate this agreement unless at the time of such
termination there is a period of at least thirty (30) days remaining in which
Galleon may (i) nominate persons for election as directors at the next Annual
Meeting of PSPT shareholders under Section 2.1 of PSPT’s Bylaws and (ii) bring
other business before the next Annual Meeting of PSPT shareholders under
Section 1.2 of PSPT’s Bylaws. PSPT agrees that during the term of this agreement
the period for shareholders to make director nominations and bring business
before the next annual meeting, as described in the preceding clauses (i) and
(ii), shall not expire prior to January 31. Upon any termination of this
agreement, any person then serving on the PSPT Board as a Galleon Designee shall
immediately resign.
     You hereby acknowledge that you have such knowledge and experience in
financial and business matters that you are capable of evaluating the merits and
risks of this agreement. Each of us acknowledges that we have been represented
by legal counsel and such other advisors as we have deemed appropriate, and that
we have each relied on the counsel of our respective advisors in making the
decision to enter into this agreement.
     Each of the parties hereto represents and warrants to the other party that:
(i) such party has all requisite authority and power to execute and deliver this
letter agreement (this “Agreement”) and to consummate the transactions
contemplated hereby, (ii) the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all required action on the part of such party and no other
proceedings on the part of such party are necessary to authorize the execution
and delivery of this Agreement or to consummate the transactions contemplated
hereby, (iii) the Agreement has been duly and validly executed and delivered by
such party and constitutes the valid and binding obligation of such party
enforceable against such party in accordance with its terms, and (iv) this
Agreement will not result in a violation of any terms or provisions of any
agreements to which such

 



--------------------------------------------------------------------------------



 



person is a party or by which such party may otherwise be bound or of any law,
rule, license, regulation, judgment, order or decree governing or affecting such
party.
     This letter agreement shall be governed by the laws of the State of
California. Any action brought in connection with this letter agreement shall be
brought in the federal or state courts located in the State of California, and
the parties hereto irrevocably consent to the jurisdiction of such courts.
     It is hereby agreed and acknowledged that it will be impossible to measure
in money the damages that would be suffered if the parties fail to comply with
any of the obligations herein imposed on them and that in the event of any such
failure, an aggrieved person will be irreparably damaged and will not have an
adequate remedy at law. Any such person, therefore, shall be entitled to seek
injunctive relief, including specific performance, to enforce such obligations,
without the posting of any bond.
     PSPT looks forward to working with you and Mr. Panu to increase the value
of PSPT for all of its stakeholders.
     To confirm your agreement with the foregoing, please sign and return a copy
of this letter, which will constitute our agreement with you with respect to the
subject matter of this letter.
Very truly yours,

          PEOPLESUPPORT, INC.    
 
       
By:
  /s/ Lance Rosenzweig
 
Name: Lance Rosenzweig    
 
  Title: Chief Executive Officer    

              ACKNOWLEDGED AND AGREED     as of the date first above written:  
 
 
            By:   /s/ Raj Rajaratnam              
 
  Name:   Raj Rajaratnam    
 
  Title:   Director, Galleon Special Opportunities Master Fund, SPC Ltd. –
Galleon
Crossover Segregated Portfolio Company    
 
      Director, Galleon Technology Offshore, Ltd.    

 